IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILA WATER DEPARTMENT, : No. 8 EM 2015
                                :
                Respondent      :
                                :
                                :
           v.                   :
                                :
                                :
PICARD LOSIER,                  :
                                :
                Petitioner      :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.